DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 6/02/2022, with respect to claims 1-5, 9-14, 18-24, 28, 37, 45 have been acknowledged.  The applicant elects, without traverse, Group III, claims 18-24, 45.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is directed to a wireless device, however the claim merely recites method steps and does not particularly point out whether it is a system (apparatus) claim or a method claim. Such claim structure is considered as hybrid claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub No.: 2019/0223057) in view of Zhang et al. (Pub No.: 2019/0335369).
Regarding claim 45, Park et al. discloses a wireless device (Park et al. see Terminal in fig. 3), for handling a link switch of the wireless device from a source link to a target link, the wireless device being configured to operate in a wireless communications network, the wireless device being further configured to: Page 4 of 6 
given a first configuration of the target link indicating resources for the wireless device to perform random access to a network node during the link switch from the source link to the target link, the network node being configured to operate in the wireless communications network (Park et al. see fig. 3, S303; para. 0114; When the HO preparation/admission procedure is completed (i.e., when the target base station #2 approves handover of the terminal), the source base station may generate a conditional HO command message (e.g., early HO command message), and may transmit the conditional HO command message to the terminal (S308). The conditional HO command message may indicate that the HO is approved by the target base station #2. Also, the conditional HO command message may include RRC configuration information of the target base station #2). The HO command message (e.g., RRC configuration information of the target base station #2) indicates that the HO is approved by the target base station #2.
However, Park et al. does not explicitly disclose the feature to receive, prior to the link switch, an indication from the network node, the indication being configured to indicate an update to the first configuration; and execute the link switch, based on the update configured to be indicated by the received indication, the executing being configured to be performed only after transmitting a confirmation that the wireless device has received the indication.
Zhang et al. from the same or similar fields of endeavor discloses the feature to receive, prior to the link switch, an indication from the network node, the indication being configured to indicate an update (read as the new configuration parameter in para. 0136) to the first configuration; and execute the link switch, based on the update configured to be indicated by the received indication, the executing being configured to be performed only after transmitting a confirmation that the wireless device has received the indication (Zhang et al. see fig. 4; para. 0135-0142, 0144-0146; receiving a new configuration parameter of a second network entity that is connected to a terminal, the new configuration parameter being transmitted by a first network entity that is connected to the terminal, the new configuration parameter being configured by the second network entity according to indication information of an anchor change operation… when the new configuration parameter takes effect, not performing reset and/or reestablishment of bottom layer transmission, and transmitting an anchor change confirmation message to the second network entity). The UE receives indication of a new configuration parameter of a second network entity and performed link switch after transmitting an anchor change confirmation message.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Park et al. and to implement with the feature as taught by Zhang et al. to receive new configuration parameter and to perform link switch after transmitted an anchor change confirmation message.
The motivation would be to improve transmission efficiency.
Claim 18 is rejected similarly to claim 45.
Regarding claim 19, Zhang et al. discloses the feature for changing the first configuration of the target link, based on the update indicated by the received indication, wherein the changing is performed only after transmitting a confirmation to the network node that the wireless device has received the indication (Zhang et al. see fig. 4; para. 0026-0031, 0135-0137, 0144-0146). Thus, the new configuration parameter takes effect or replacing the previous one.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Park et al. and to implement with the feature as taught by Zhang et al. to update to the new configuration parameter after transmitted an anchor change confirmation message.
The motivation would be to improve transmission reliability.
Regarding claim 20, Zhang et al. discloses the feature wherein the network node is a second network node, and wherein the indication is received via a first network node operating in the wireless communications network (Zhang et al. see fig. 4; para. 0026-0031, 0135-0137, 0144-0146; receiving a new configuration parameter of a second network entity that is connected to a terminal, the new configuration parameter being transmitted by a first network entity).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Park et al. and to implement with the feature as taught by Zhang et al. wherein the new configuration parameter is transmitted by the first network entity.
The motivation would be to increase transmission reliability.

given a first configuration of the target link indicating resources for the wireless device to perform random access to a network node during the link switch from the source link to the target link, the network node being configured to operate in the wireless communications network (Park et al. see fig. 3, S308; para. 0114; When the HO preparation/admission procedure is completed (i.e., when the target base station #2 approves handover of the terminal), the source base station may generate a conditional HO command message (e.g., early HO command message), and may transmit the conditional HO command message to the terminal (S308).);

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub No.: 2019/0223057) in view of Zhang et al. (Pub No.: 2019/0335369) as applied to claim 18 above, and further in view of Xu et al. (Pub No.: 2018/0007591).
Regarding claim 21, Park et al. in view of Zhang et al. does not explicitly disclose the feature for transmitting, to the second network node, the confirmation that the wireless device has received the indication, wherein the confirmation is transmitted as a seventh indication, and wherein the confirmation is transmitted via the first network node.
Xu et al. from the same or similar fields of endeavor discloses the feature for transmitting, to the second network node, the confirmation that the wireless device has received the indication, wherein the confirmation is transmitted as a seventh indication, and wherein the confirmation is transmitted via the first network node (Xu et al. see fig. 4, steps 409b and 413; para. 0086, 0091). The UE transmits RRC connection reconfiguration complete message to the MeNB, where the MeNM sends the reconfiguration complete message to the target SeNB. Since the term “seventh indication” is not functionally defined, the RRC connection reconfiguration complete message is broadly interpreted as the seventh indication.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Park et al. in view of Zhang et al. and to implement with the feature as taught by Xu et al. to transmits reconfiguration complete message to the SeNB via the MeNB.
The motivation would be to increase transmission efficiency.

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ke et al. (Pub No.: 2017/0215224) discloses a method for maintenance and release of UE resources. A UE that transmits signals requests release of radio resources configured to the UE. A radio network node releases radio resources configured to the UE for proximity-based service (ProSe).
Tsai et al. (Pub No.: 2019/0297537) discloses a method and apparatus are disclosed. In an example from the perspective of a User Equipment (UE), a signal to configure the UE to perform a Random Access Channel-less (RACH-less) handover to a second cell may be received in a first cell. The signal may comprise an uplink (UL) grant to be used in the second cell. The UL grant may be associated with a downlink (DL) signal. Whether to use the UL grant in the second cell may be determined based upon whether the DL signal is qualified.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464